Citation Nr: 0627186	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1969 to December 
1971 and was discharged under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision.  In November 2005, 
the Board remanded for further development.    


FINDING OF FACT

The preponderance of the evidence is against finding that 
current psychiatric disability had its onset, was aggravated, 
or is otherwise related to service.  


CONCLUSION OF LAW

A chronic psychiatric disability was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2001, 
August 2003, April 2005, December 2005, March 2006, and May 
2006.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  He was also notified 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  


Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

Service medical records reflect treatment for syncope with 
possible hyperventilation in December 1969 and complaints of 
a nervous stomach during divorce proceedings in June 1971.  
He was referred to a psychiatric clinic in June 1971 for 
assessment of situational and chronic depression.  Following 
psychiatric consult, it was concluded that he did not exhibit 
a mental disturbance and was handling the emotional 
disturbance in his family adequately.  The impression was 
acute situational reaction, mild.  No psychiatric disability 
was found on his separation examination later that year.

The veteran filed for VA compensation benefits for physical 
disability after discharge from service in 1971 and did not 
mention any psychiatric disability.  A VA examination in July 
1994 noted that the veteran had coronary artery disease and a 
quadruple bypass surgery three years earlier and currently 
exhibited "depression reaction."  VA outpatient clinic 
notes dated in 1999 reflect that the veteran was interested 
in and joined a "Vietnam group", described post-traumatic 
stress disorder symptoms and exhibited depression and anxiety 
about his heart disease and family situation.  The diagnosis 
was major depressive episode.  VA progress notes in 2000 
reflect further treatment for a major depressive disorder.

In December 2005, VA afforded the veteran an examination to 
determine the nature and etiology of any psychiatric 
disability.  The examiner noted an impression of major 
depressive disorder in partial remission.  He added that the 
veteran does not meet the full criteria for major depressive 
disorder.  Pointing out that the veteran indicated that he 
had been depressed almost constantly since his first heart 
surgery in 1992, the examiner concluded that his current 
depression was not associated with his military service. 

Based on review of the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
exhibited psychiatric symptoms in service, he did not exhibit 
a chronic psychiatric disability during mental status work-
up.  He also has a current diagnosis of a psychiatric 
disability; however, there is no evidence that current 
disability is related to service.  The first indication of a 
disability post-service was in 1994, which was over 20 years 
after service discharge.  Such a lapse in time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Id.  Furthermore, there is no opinion 
which provides a nexus between service and current 
disability.  Indeed, the December 2005 VA examination report 
noted from the veteran's own statements that his disorder 
manifested after his first heart surgery and the examiner 
found that current disability was not related to service.  
There is simply no evidence demonstrating a link between 
service and current disability.  The veteran has claimed that 
he may have post-traumatic stress disorder, and he was seen 
in a "Vietnam group", but PTSD has not been diagnosed by a 
clinician.  Accordingly, service connection for a psychiatric 
disability is denied.  

While the veteran has suggested that he currently has a 
psychiatric disability, including post-traumatic stress 
disorder, related to service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran's psychiatric disability is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disability, 
characterized as major depression, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


